Citation Nr: 0725935	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-21 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred for private medical treatment for a period beginning 
on April 5, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  The veteran died on May [redacted], 2005.  The 
appellant is the veteran's daughter.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Memphis, Tennessee, which denied entitlement to payment or 
reimbursement for unauthorized medical expenses incurred for 
a period beginning on April 5, 2005.  The VA Regional Office 
(RO) in Nashville, Tennessee, currently has jurisdiction over 
the veteran's medical file.

In March 2007, the appellant presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the VA 
RO in Nashville, Tennessee (Travel Board hearing); a copy of 
the hearing transcript is in the record.  This case was 
advanced on the Board's docket.  


FINDING OF FACT

A claim for payment of unauthorized medical expenses incurred 
for private medical treatment for a period beginning on April 
5, 2005 was not received within 90 days after the date the 
veteran was discharged from the private medical facility.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
incurred for private medical treatment for a period beginning 
on April 5, 2005, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Although VA sent a notice letter in June 2006, the notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  

Payment of Unauthorized Medical Expenses

The appellant is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred by the 
veteran at a private medical facility, Dyersburg Regional 
Medical Center for a period beginning on April 5, 2005.  At 
the time of the private medical treatment, the veteran was 
not service connected for any disability.  Because the 
veteran did not meet the criteria for payment of authorized 
or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 
2002 & Supp. 2006), the appellant's claimed payment must be 
considered under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1000-17.1008.

To be eligible for reimbursement under the Millennium Act, 
the claims under 38 U.S.C.A. § 1725 must be filed within 90 
days after the latest of the following:
(1) July 19, 2001; (2) The date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) The date of death, only if occurred during 
transportation to facility or at facility; or (4) The date 
the veteran finally exhausted, without success, action to 
obtain payment from a 3rd party.  See 38 C.F.R. 
§17.1004(d)(1), (2), (3), (4).

In this case, the evidence of record reflects that the 
veteran was treated for a period beginning on April 5, 2005 
at the Dyersburg Regional Medical Center for a non-service-
connected disability.  The veteran died on May [redacted], 2005.

The appellant's Claim for Payment of Cost of Unauthorized 
Medical Services (VA Form 10-583) was received at VA in April 
2006.  Submitted with the appellant's claim for payment was a 
Health Insurance Claim Form listing VA as the insurance plan 
or program.  This form is signed by Fred Moore, III, M.D., on 
October 24, 2005, and date stamped as received on November 3, 
2005.  

On the occasion of the aforementioned hearing on appeal, the 
appellant testified that on April 2, 2005, the veteran was in 
need of emergency medical treatment and was admitted to a 
local hospital.  She stated that her father informed the 
hospital that he was a veteran and needed to be transferred 
to a VA hospital in Memphis, Tennessee.  The appellant 
further testified that the VA hospital was contacted at which 
time the veteran was informed that no beds were available.  
She noted that the VA informed the local hospital that the 
veteran would be placed on a list and that he should call 
back each day to see if VA had an available bed.  The 
appellant stated that the veteran remained at the Dyersburg, 
Tennessee hospital for approximately six or seven days.  
Thereafter, he was transferred to a hospital in Jackson, 
Tennessee for emergency surgery for his hip.  The appellant 
further noted that the veteran died eight days later after 
leaving the hospital.  

Based on this evidence, the Board finds that neither the 
veteran's nor the appellant's claim for payment of 
unauthorized medical expenses incurred for private medical 
treatment for a period beginning on April 5, 2005 was 
received within 90 days after the date the veteran was 
discharged from the private facility.

The Board further finds that appellant's claim for payment of 
unauthorized medical expenses incurred for private medical 
treatment for a period beginning on April 5, 2005 was not 
received within 90 days of the date the veteran was 
discharged from the private facility that provided the 
emergency treatment, and the veteran did not have a third 
party action to obtain payment pending at the time of his 
death.  For these reasons, the Board must find that the 
appellant's claim for payment does not meet the legal 
requirement of 38 C.F.R. §17.1004(d)(2) that the claim be 
received at VA within 90 days after discharge from a facility 
that provided the veteran the emergency treatment.  Where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Payment of unauthorized medical expenses incurred for private 
medical treatment for a period beginning on April 5, 2005 is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


